Citation Nr: 0202404	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  95-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lymphosarcoma, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948 and from May 1951 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs which denied service connection for 
lymphosarcoma on a direct basis and as due to exposure to 
ionizing radiation.  An April 1997 Board decision, which 
noted that the direct service connection claim had not been 
appealed, denied service connection for lymphosarcoma, 
claimed as due to exposure to ionizing radiation.  The Board 
denied a motion for reconsideration in January 1998.  The 
veteran subsequently appealed the Board's decision to the 
Court of Appeals for Veterans Claims (the Court).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefines VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
In March 2001, the Court vacated the Board's decision and 
remanded the claim for consideration of the applicability of 
the VCAA pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Thereafter, the RO enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

The Board notes that the veteran's representative appears to 
have raised a claim for service connection for lymphosarcoma 
due to exposure to asbestos.  In a statement received in 
August 1997, the veteran may also have raised a claim for 
psoriasis due to exposure to ionizing radiation.  These 
claims are referred to the RO for appropriate action.

REMAND

The veteran alleges that he manifests residuals of 
lymphosarcoma as a result of exposure to ionizing radiation 
in service.  The medical evidence of record shows that he 
underwent excision of a malignant lymph node of the left 
axilla in 1966 without any evidence of recurrence or residual 
disability.  He claims entitlement to presumptive service 
connection on the basis that his two-day presence at 
Kwalajein in February 1947 was for purpose of performing 
official military duties in connection with completion of 
projects related to Operation CROSSROADS.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(B) (2001).  He also alleges exposure to 
irradiated lagoon water through contact and ingestion, coming 
in close proximity to irradiated target ships, and exposure 
to irradiated target ship parts which were transported to the 
USS BRUSH for use as souvenirs. 

On appeal to the Court, the veteran directly requested VA 
assistance in obtaining "Op-Order 2-47" and "COMCARDIV 2" 
which, he alleges, would establish that the USS BRUSH moored 
at Kwalajein for official military duties in connection with 
completion of projects related to Operation CROSSROADS.  He 
asserts that "Navy tradition" required his crew to assist 
the supporting personnel of Operation CROSSROADS.  The Deck 
Logs for the USS BRUSH demonstrate that she briefly moored at 
Kwalajein for "refueling" and "preparations" "for Pearl 
Harbor, T.H. and Pacific Fleet Exercise 2-47, in obedience to 
COMCARDIV 2 Op-Order2-47."  This was an anti-submarine sweep 
operation in the Pacific Ocean.  The Board will assume that 
the records identified by the veteran are potentially 
relevant to the claim on appeal, and remand the issue to the 
RO to assist the veteran in obtaining these federal 
documents, if available.  38 U.S.C.A. § 5103A(c)(3) (West 
Supp. 2001).  The RO should also request the Defense Nuclear 
Agency (DNA) to submit the list of all participating vessels 
during Operation CROSSROADS, to include a complete copy of 
Appendix A in DNA publication Operation CROSSROADS 1946, 
6032F.

The Board next notes that the veteran has alleged his direct 
exposure to ionizing radiation on two different theories.  He 
first asserts that the lagoon waters of Kwalajein were 
contaminated with plutonium in 1947, and he has submitted a 
1978 study by Lawrence Livermore Laboratory, entitled 
PLUTONIUM CONCENTRATIONS IN FISH AND SEAWATER FROM KWALAJEIN 
ATOLL, which he claims supports his position.  He also 
asserts that he came within a closer proximity to the target 
ships of Operation CROSSROADS than contemplated by the DNA in 
its 1995 dose assessment.  He has alleged the following 
incidents of potential radiation exposure:

1) he came in close proximity to target ships 
USS PENNSYLYVANIA and German cruiser PRINZ 
EUGEN while touring the lagoon waters in a 
whale motorboat;

2) he consumed, bathed and washed his clothes 
from distilled lagoon waters;

3) he came into contact with lagoon waters 
used to clean the decks of the USS BRUSH;

4) he consumed fish taken from the lagoon 
waters;

5) he was exposed to ionizing radiation 
emanating from crew mates who visited the 
target ships and souvenirs taken from the 
target ships, to include three brass plates 
taken from the PRINCE EUGEN and a large 
spoked helm, from an unnamed vessel, which 
was used as a hanging ceiling light aboard 
the USS BRUSH.

Based upon these allegations, the Board is of the opinion 
that the veteran has raised an "other exposure" claim which 
requires further development pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  On remand, the RO should provide the 
veteran a copy of the Board's summary of his claimed 
exposure, as above, and request him to provide any further 
details that may be helpful in determining his dose 
assessment.  The RO should also advise the veteran to submit 
any and/or all of the "1200" Operation CROSSROAD documents 
in his possession which he feels is relevant to his claim on 
appeal.

The RO should also inquire with the appropriate agency as to 
whether a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) was maintained on the veteran's 
behalf.  Following the receipt of any additional information 
or evidence, the RO should forward the veteran's claims 
folder to the Under Secretary for Health for an estimate of 
the veteran's probable radiation dose while serving aboard 
the USS BRUSH.  38 C.F.R. § 3.311(a)(2)(iii) (2001).  In so 
doing, the RO should request the Under Secretary for Health 
to specifically address the veteran's assertions that he was 
exposed to radiation through contact and ingestion of the 
lagoon waters of Kwalajein, and through his close proximity 
to Operation CROSSROADS target ships and its souvenirs taken 
aboard the USS BRUSH.

The Board also notes that letters that the veteran addressed 
to the Secretary of Veterans Affairs, with attached evidence, 
have recently been associated with the veteran's claims 
folder.  In addition, 38 C.F.R. § 3.309 was recently amended, 
effective March 26, 2002, by adding new paragraphs 
(d)(2)(xvii) through (d)(2)(xxi) and (d)(3)(ii)(D).  See 67 
Fed. Reg. 3612 (2002).  The RO will have an opportunity to 
review the additional evidence and the amended regulation.

The Board points out that, although the record documents that 
the veteran was treated for lymphosarcoma in 1966, the 
current record on appeal does not contain competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, related to his 
lymphosarcoma.  See Chelte v. Brown, 10 Vet. App. 268, 271-2 
(1997) (an asymptomatic scar disability does not constitute a 
current disability); Rabideau v. Derwinski, 2 Vet. App. 
141,143-4 (1991) (the rating schedule must allow a zero 
percent rating for residuals of a disease to support an award 
of service connection).  The RO should request the veteran to 
provide competent evidence that he manifests current 
disability, or persistent or recurrent symptoms of 
disability, related to his excision of lymphosarcoma in 1966.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

The RO should also consider whether any additional 
development is warranted under the VCAA.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should request the veteran to 
submit competent evidence that he 
manifests current disability, or 
persistent or recurrent symptoms of 
disability, related to his lymphosarcoma 
treated in 1966.  The RO should request 
the veteran to identify the existence of 
any private or VA medical records which 
are relevant to his claim on appeal.

2.  The RO should obtain the complete 
clinical records related to the veteran's 
participation in VA's Ionizing Radiation 
Registry (IRR) program, and associate 
those records with the claims folder.

3.  The RO should provide the veteran 
with the following summary of his claimed 
radiation exposure:

1) he came in close proximity to 
target ships USS PENNSYLYVANIA and 
German cruiser PRINZ EUGEN while 
touring the lagoon waters in a whale 
motorboat;

2) he consumed, bathed and washed his 
clothes from distilled lagoon waters;

3) he came into contact with lagoon 
waters used to clean the decks of the 
USS BRUSH;

4) he consumed fish taken from the 
lagoon waters;

5) he was exposed to ionizing 
radiation emanating from crew mates 
who visited the target ships and 
souvenirs taken from the target 
ships, to include three brass plates 
taken from the PRINCE EUGEN and a 
large spoked helm, from an unnamed 
vessel, which was used as a hanging 
ceiling light aboard the USS BRUSH.

The RO should request the veteran to 
provide any further details that may be 
helpful in determining his dose 
assessment, and advise him to submit any 
and/or all of the "1200" Operation 
CROSSROAD documents in his possession 
which he feels is relevant to his claim 
on appeal.

4.  The RO should assist the veteran in 
obtaining federal documents entitled 
"Op-Order 2-47" and "COMCARDIV 2" 
mentioned in the Deck Logs of the USS 
BRUSH.

5.  The RO should contact DNA and request 
a list of all participating vessels 
during Operation CROSSROADS, to include a 
complete copy of Appendix A in DNA 
publication Operation CROSSROADS 1946, 
6032F.

6.  The RO must undertake an attempt to 
obtain the veteran's DD Form 1141, if 
maintained on his behalf.  If this form 
does not exist for the veteran, this fact 
should be documented in the veteran's 
claims folder.

7.  Upon completion of the requested 
development, the RO should forward the 
veteran's claims folder to the Under 
Secretary for Health for preparation of 
an estimate of his probable dose exposure 
to ionizing radiation while serving 
aboard the USS BRUSH.  In so doing, the 
RO should request the Under Secretary for 
Health to specifically address the 
veteran's assertions that he was exposed 
to radiation through contact and 
ingestion of the lagoon waters of 
Kwalajein, and through his close 
proximity to Operation CROSSROADS target 
ships and its souvenirs taken aboard the 
USS BRUSH.

8.  Thereafter, the RO should determine 
whether the veteran was engaged in the 
performance of official military duties 
in connection with completion of projects 
related to Operation CROSSROADS.  See 
38 C.F.R. § 3.309(d)(3)(iv)(B) (2001).  
The RO should also determine whether any 
further development of his "other 
exposure" claim is warranted under 
38 C.F.R. § 3.311(b).

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

10.  Thereafter, the RO should 
readjudicate the claim on appeal, with 
consideration of the additional evidence 
associated with the veteran's claims 
folder as well as the potential 
applicability of the recent amendments to 
38 C.F.R. § 3.309 referenced above.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified, but is hereby advised of his right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


